                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JAMES WELDON STRICKLER and
JUDITH ANNE STRICKLER,

              Plaintiffs,

v.                                                  Case No: 2:18-cv-781-FtM-38MRM

WALMART, INC.,

              Defendant.
                                          /

                                 OPINION AND ORDER1

       This matter comes before the Court on sua sponte review of Wal-Mart Stores East,

L.P.’s Notice of Removal (Doc. 1). Plaintiffs James Weldon Strickler and Judith Anne

Strickler sued Walmart Inc. in the Circuit Court of the Twentieth Judicial Circuit in and for

Lee County, Florida for negligence under Florida Law. (Doc. 2). Wal-Mart Stores East,

L.P. removed this case based on diversity of citizenship. (Doc. 2).

       The Notice of Removal is defective on its face because it was not signed by an

attorney as required by Federal Rule of Civil Procedure 11(a), and because it was not

filed by the named defendant. The Stricklers sued and served Walmart Inc., but Wal-

Mart Stores East, L.P. filed the Notice of Removal. The record does not show that Wal-



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Mart Stores East, L.P. has been joined or substituted as a party, and if Wal-Mart Stores

East is not a party, it lacks standing to remove this case.

         The substance of the Notice of Removal is also problematic. A defendant may

remove a civil case from state to federal court if the federal court has original jurisdiction.

See 28 U.S.C. § 1441(a). To have original jurisdiction, the amount in controversy must

exceed $75,000 and there must be a complete diversity of citizenship between the

parties. See 28 U.S.C. § 1332(a). The party seeking removal bears the burden of

establishing jurisdiction. See Lowery v. Ala. Power Co., 483 F.3d 1184, 1207 (11th Cir.

2007).

         Because federal courts have limited jurisdiction, they are “obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “A federal district court must therefore

remand to state court any case that was removed without…the necessary jurisdiction.”

Estate of Ayres ex rel. Strugnell v. Beaver, 48 F. Supp. 2d 1335, 1339 (M.D. Fla. 1999).

“Where there is any doubt concerning jurisdiction of the federal court on removal, the

case should be remanded.” Id. (internal quotations omitted).

         “In order to be a citizen of a State within the meaning of the diversity statute, a

natural person must be a citizen of the United States and be domiciled within the State.”

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989). Pleading residency

is not the equivalent of pleading domicile. Molinos Valle Del Cibao, C. por A. v. Lama,

633 F.3d 1330, 1341 (11th Cir. 2011); Corporate Mgmt. Advisors, Inc. v. Artjen

Complexus, Inc., 561 F.3d 1294, 1297 (11th Cir. 2009); Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994). “A person’s domicile is the place of his true, fixed, and permanent




                                               2
home and principal establishment, and to which he has the intention of returning

whenever he is absent therefrom.” McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th

Cir. 2002) (internal quotation marks and citations omitted).

       Here, the Stricklers’ citizenship is unclear. The Notice of Removal alleges the

Stricklers are citizens of Florida based on their residence in Collier County, Florida. (Doc.

1 at 4). Walmart justifies this approach by arguing, “Plaintiffs’ residence in Collier County,

Florida is prima facia [sic] evidence of their domicile which is equivalent to citizenship for

purposes of establishing diversity.” (Doc. 1 at 4). But “[d]omicile is not synonymous with

residence; one may temporarily reside in one location, yet retain domicile in a previous

residence.” Molinos, 633 F.3d at 1341-42. Walmart has thus failed to properly allege the

citizenship of the Stricklers, and the Court cannot determine whether diversity of

citizenship is present.   The Court will provide Walmart an opportunity to state the

presence of federal jurisdiction pursuant to 28 U.S.C. § 1653.

       Accordingly, it is now

       ORDERED:

       Wal-Mart Stores East, L.P. and/or Defendant Walmart Inc. shall cure the facial

defects in the Notice of Removal and supplement the notice to show why the Court should

not remand this case for lack of subject matter jurisdiction, all on or before December 5,

2018. Failure to do so will result in this case being remanded without further notice.

       DONE and ORDERED in Fort Myers, Florida this 27th day of November, 2018.




Copies: All Parties of Record




                                              3
